     Case 3:17-cv-02366-BAS-KSC Document 738 Filed 08/25/21 PageID.59073 Page 1 of 9




 1 BRIAN M. BOYNTON
 2 Acting Assistant Attorney General
   WILLIAM C. PEACHEY
 3 Director
 4 KATHERINE J. SHINNERS (DC 978141)
   Senior Litigation Counsel
 5 ALEXANDER J. HALASKA (IL 6327002)
 6 Trial Attorney
   United States Department of Justice
 7 Civil Division
 8 Office of Immigration Litigation
   District Court Section
 9
   P.O. Box 868, Ben Franklin Station
10 Washington, D.C. 20044
11 Tel: (202) 307-8704 | Fax: (202) 305-7000
   alexander.j.halaska@usdoj.gov
12
13 Counsel for Defendants
14                       UNITED STATES DISTRICT COURT
15                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
16                                 (San Diego)

17 AL OTRO LADO, Inc., et al.,                  Case No. 3:17-cv-02366-BAS-KSC
18
                        Plaintiffs,             Hon. Cynthia A. Bashant
19
20               v.                       DEFENDANTS’ SUPPLEMENTAL
                                          MEMORANDUM CONCERNING
21 ALEJANDRO MAYORKAS, Secretary PLAINTIFFS’ APA CLAIMS
22 of Homeland Security, et al., in their
   official capacities,*
23
24                             Defendants.
25
26
27
       *
28       Pursuant to Federal Rule of Civil Procedure 25(d), Secretary Mayorkas is automat-
       ically substituted as a Defendant for former Acting Secretary Wolf.
     Case 3:17-cv-02366-BAS-KSC Document 738 Filed 08/25/21 PageID.59074 Page 2 of 9




1            Pursuant to the Court’s August 20, 2021 Order (ECF No. 733), Defendants
2      submit supplemental briefing with respect to the Parties’ Cross-Motions for Sum-
3      mary Judgment (MSJs).
4            I.     Question 1: There Is No Administrative Record for the Non-Exist-
5                   ent “Turnback Policy” Challenged in Plaintiffs’ § 706(2) Claim.
6            Plaintiffs’ APA Claims are not suitable for evaluation on an administrative
7      record because Plaintiffs failed to meet the threshold requirement of identifying a
8      discrete agency action that is amenable to classwide resolution under the APA. In-
9      deed, Plaintiffs’ APA claims challenge a “Turnback Policy” for which Defendants
10     cannot designate an administrative record.
11           First, as Defendants argued in their MSJ, the “Turnback Policy,” as Plaintiffs
12     define it, is not sufficiently discrete to enable APA review. Defs.’ Memorandum in
13     Supp. of Mot. for Summ. J. (Defs.’ Mem.) at 32–35. The purported policy that Plain-
14     tiffs address is, in fact, an amalgamation of disparate actions and decisions with dif-
15     ferent factual bases that is not amenable to APA review. Defs.’ Mem. at 34; see Pls.’
16     Opp. to Defs.’ Mot. (Pls.’ Opp.) at 6 (confirming that the “Turnback Policy,” as
17     Plaintiffs envision it, consists of a number of different decisions and actions, includ-
18     ing actions that contradict written policy and “a variety of tactics”). Given the dis-
19     parate decisions and actions challenged, the government cannot compile a relevant
20     administrative record that could resolve Plaintiffs’ APA claims. An administrative
21     record generally consists of materials the agency developed and considered, directly
22     or indirectly, in making the challenged decision. See Goffney v. Becerra, 995 F.3d
23     737, 747 (9th Cir. 2021) (stating that the record “includes everything that was before
24     the agency pertaining to the merits of its decision,” citing Portland Audubon Soc’y
25     v. Endangered Species Comm., 984 F.2d 1534, 1548 (9th Cir. 1993)), and “consists
26     of all documents and materials directly or indirectly considered by agency decision-
27     makers,” citing Thompson v. United States Dep’t of Labor, 885 F.2d 551, 555–56
28     (9th Cir. 1989)). When the challenged action or decision does not exist in the form


                                                  1                            DEFS.’ SUPPL. BRIEF
                                                                    Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 738 Filed 08/25/21 PageID.59075 Page 3 of 9




1      alleged, as here, the agency cannot compile such material. Put another way, in the
2      absence of an identified agency decision, there is no administrative record to con-
3      sider. Defendants thus produced voluminous document discovery and answered nu-
4      merous interrogatories and requests for admission concerning CBP’s operations and
5      metering decisions and guidance since 2016.
6               Defendants acknowledge, however, that both CBP and DHS have made deci-
7      sions and issued guidance concerning metering (or queue management) practices,
8      largely after this lawsuit was filed, that apply to POEs along the Southwest land
9      border during the relevant time period. See Defs.’ Mem. at 35, 40, 42–43, 45–46.
10     But these borderwide decisions—primarily, the 2016 decision to expand metering
11     to ports of entry beyond San Ysidro, the April 2018 metering guidance, and the June
12     2018 and November 2019 Prioritization-Based Queue Management Memoranda1—
13     do not equate to the overarching “Turnback Policy” defined by Plaintiffs, nor have
14     Plaintiffs identified these particular decisions as the focus of their APA challenge or
15     challenged them on their individual merits. Plaintiffs instead challenge the govern-
16     ment’s authority to engage in “metering” writ large, rather than challenging a par-
17     ticular agency guidance or policy action that can be evaluated on its merits. To re-
18     spond to Plaintiffs’ arguments in their MSJ that the so-called “Turnback Policy” was
19     arbitrary and capricious, however, Defendants did point to borderwide metering de-
20     cisions made, and guidance issued, over the course of the past five years, which were
21     all supported by the contemporaneously-stated justifications and the facts in front of
22     the agency at the time, demonstrating that these decisions easily satisfy arbitrary-
23     and-capricious review. See Defs.’ Mem. at 44–46; see also id. at 10–29:9 and 30:5–
24     31:10.
25              Second, Plaintiffs also claim each individual “turnback” for each member of
26     the certified class constitutes agency action unlawfully withheld under 5 U.S.C.
27
       1
28      Additionally, CBP issued a new metering guidance memorandum on April 30,
       2020. See Joint Statement of Undisputed Facts (“JSUF”) (ECF No. 619) ¶ 265.

                                                 2                            DEFS.’ SUPPL. BRIEF
                                                                   Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 738 Filed 08/25/21 PageID.59076 Page 4 of 9




1      § 706(1). Pls.’ Mem. at 19; see also id. at 21. The administrative record for each
2      “turnback,” however, would be specific to the port’s operations and capacity on any
3      given day, and, therefore, would not be subject to reasonable production. Although
4      the Court indicated it could evaluate these turnbacks as a classwide matter, this hold-
5      ing was based on the assumption that all were done pursuant to the same overarching
6      policy that itself could be evaluated on a common basis. See Order Granting Plain-
7      tiffs’ Motion for Class Certification (ECF No. 513), at 11 (“The different factual
8      circumstances between each class member’s particular experience does not destroy
9      commonality because there is still a common underlying legal question regarding
10     whether each and every class member was illegally denied access to the asylum sys-
11     tem because of Defendants’ overarching policy.”). Yet there is no overarching
12     “Turnback Policy.” Nor is there an overarching agency policy to withhold agency
13     action, as demonstrated by CBP’s continued processing of undocumented nonciti-
14     zens for asylum contemporaneously with the implementation of queue management.
15     See Def. MSJ at 39–40.
16           II.    Question 2: Record Review Should Not Be Necessary to Resolve
17                  Defendants’ Motion for Summary Judgment. If Necessary, How-
18                  ever, the Court Could Otherwise Consider the Records of the Bor-
19                  derwide Relevant Metering Decisions to Reject Plaintiffs’ “Arbi-
20                  trary and Capricious” Claims.
21           The Court can decide the APA claims in favor of Defendants without record
22     review for the reasons set forth in their MSJ, namely: (1) after discovery, Plaintiffs
23     fail to demonstrate the existence of a discrete, final agency action in the form of an
24     overarching “Turnback Policy” that can be challenged and resolved under the APA;
25     (2) the borderwide metering decisions are not final agency action; (3) Plaintiffs have
26     not shown the existence of a policy to withhold agency action; and, (4) metering is
27
28


                                                 3                            DEFS.’ SUPPL. BRIEF
                                                                   Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 738 Filed 08/25/21 PageID.59077 Page 5 of 9




1      statutorily permissible and does not contravene the statutory scheme governing in-
2      spection at POEs.2 See, e.g., R.I.L.-R v. Johnson, 80 F. Supp. 3d 164, 174 (D.D.C.
3      2015) (declining to acknowledge an alleged, informal “No-Release Policy” because
4      there was extra-record statistical evidence demonstrating that such a blanket policy
5      did not exist).
6            However, should the Court proceed to evaluate the documented borderwide
7      metering decisions identified above and determine that record evidence is warranted
8      to evaluate those decisions under arbitrary-and-capricious review to assess whether
9      they are the product of reasoned decisionmaking, Defendants submit that the follow-
10     ing materials submitted with the parties’ MSJs may be able to fulfill the purpose of
11     an administrative record with respect to these particular borderwide decisions, as
12     they demonstrate what the relevant agencies considered at the time of the relevant
13     borderwide decisions. See, e.g., San Luis & Delta-Mendota Water Auth. v. Locke,
14     776 F.3d 971, 992 (9th Cir. 2014)3:
15           (1) The facts set forth and exhibits cited in Defendants’ MSJ concerning the
16               factual circumstances giving rise to the use of metering in 2016, and to the
17               issuance of the metering guidance and memoranda in 2018 and 2019, are
18               relevant to each borderwide metering decision, to the extent they predate
19               that decision. See Defs. Mem. at 10–29:9 and 30:5–31:10; Joint Statement
20               of Undisputed Facts (“JSUF”) (ECF No. 619) ¶¶ 31–33, 35–41, 44–59,
21
       2
         Defendants also preserved their arguments that metering is categorically lawful
22
       because there is no duty to inspect or process individuals who have yet to enter the
23     United States, see Defs.’ Mem. at 37–39, but Defendants recognize that the Court
24     previously rejected this argument.
       3
25       Although these materials were produced in discovery rather than as a result of the
       formal certification and production of an administrative record, the government does
26
       not concede that discovery is appropriate in cases challenging informal agency ac-
27     tion in lieu of production of an administrative record. Rather, Defendants point to
28     relevant materials in the discovery record under the unusual circumstances of this
       particular case.

                                                 4                           DEFS.’ SUPPL. BRIEF
                                                                  Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 738 Filed 08/25/21 PageID.59078 Page 6 of 9




1               64–69, 71, 76–85, 87–95, 97, 105–108, 111–114, 115–124, 127–128, 183–
2               184, 199–218, 220–224, 231–232, 239–243, 267–268.
3           (2) The documents evidencing or memorializing the borderwide metering de-
4               cisions and the stated reasons therefor:
5                  a. The November 2016 metering decision, emails located at Plaintiffs’
6                     Exhibits 68 and 69 (JSUF ¶¶ 140, 142, 144; see also id. at 148);
7                  b. The April 2018 Metering Guidance, Defendants’ Exhibit 2; see also
8                     Plaintiffs’ Exhibit 81 (JSUF ¶ 219);
9                  c. The June 2018 Prioritization-Based Queue Management Memoran-
10                    dum, Defendants’ Exhibit 3; and
11                 d. The November 2019 Prioritization-Based Queue Management
12                    Memorandum, Defendants’ Exhibit 5.
13          (3) Statistics regarding the numbers of inadmissible noncitizens presenting
14              themselves at POEs, to the extent those numbers predate the relevant de-
15              cisions. See Defs.’ Ex. 4.
16          (4) The deposition testimony of Todd Owen, Plaintiffs’ Exhibit 10 at 199:10–
17              208:1; 215:9–219:15; 312:20–319:8, with respect to the November 2016
18              metering decision, the April 2018 metering guidance, and the June 2018
19              and November 2019 Prioritization-Based Queue Management memos. See
20              Clifford v. Pena, 77 F.3d 1414, 1418 (D.C. Cir. 1996) (approving the ad-
21              mission of agency declarations that “merely illuminate reasons obscured
22              but implicit in the administrative record”); see also Asarco, Inc. v. U.S.
23              Env’t Prot. Agency, 616 F.2d 1153, 1159 (9th Cir. 1980) (stating that ex-
24              planatory testimony from agency officials involved in decisionmaking
25              may be proper in some APA cases).
26          (5) Declarations and testimony from agency officials explaining the opera-
27              tions of POEs. See, e.g., Defs.’ Mem. at 28–29; JSUF ¶¶ 225–226;
28              Clifford, 77 F.3d at 1418; Asarco, 616 F.2d at 1159.


                                                5                          DEFS.’ SUPPL. BRIEF
                                                                Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 738 Filed 08/25/21 PageID.59079 Page 7 of 9




1            The Court should not consider the materials proffered by Plaintiffs as pur-
2      ported evidence of the agency’s “motivations,” which were not before the agency
3      when the decisions were made. See Defs.’ Mem. at 51; see also Pls.’ Mem. at 26:20–
4      27:14, 27:19–28:19, 29:6–14, 30:1–4, 8–14. As Defendants have argued, arbitrary-
5      and-capricious review “is ordinarily limited to evaluating the agency’s contempora-
6      neous explanation in light of the existing administrative record,” which limitation
7      “reflects the recognition that further judicial inquiry into ‘executive motivation’ rep-
8      resents ‘a substantial intrusion into the workings of another branch of Government
9      and should normally be avoided.” Dep’t of Commerce v. New York, 139 S. Ct. 2551,
10     2573 (2019) (quoting Arlington Heights v. Metro. Housing Dev. Corp., 429 U.S.
11     252, 268 n.18 (1977)). The extra-record material Plaintiffs cite does not suggest or
12     constitute evidence of bad faith in decision-making, for the reasons previously pre-
13     sented. See Defs.’ Mem. at 46–50, 51–52.
14           Finally, if the Court determines the available record is insufficient, Defend-
15     ants respectfully submit that the proper remedy is to remand to the agency for further
16     explanation. See Dep’t of Commerce, 139 S. Ct. at 2576 (upon determination that
17     the given rationale for agency action was pretextual, affirming decision to remand
18     to agency for additional explanation); Fla. Power & Light Co. v. Lorion, 470 U.S.
19     729, 744 (1985) (“[T]he proper course, except in rare circumstances, is to remand to
20     the agency for additional investigation or explanation.”).
21     //
22
23
24
25
26
27
28


                                                  6                            DEFS.’ SUPPL. BRIEF
                                                                    Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 738 Filed 08/25/21 PageID.59080 Page 8 of 9




1      DATED: August 25, 2021            Respectfully submitted,
2                                        BRIAN M. BOYNTON
3                                        Acting Assistant Attorney General
4                                        WILLIAM C. PEACHEY
5                                        Director
6                                        KATHERINE J. SHINNERS
7                                        Senior Litigation Counsel
8                                        /s/ Alexander J. Halaska
9                                        ALEXANDER J. HALASKA
                                         Trial Attorney
10                                       United States Department of Justice
11                                       Civil Division
                                         Office of Immigration Litigation
12                                       District Court Section
13                                       P.O. Box 868, Ben Franklin Station
                                         Washington, D.C. 20044
14
                                         Tel: (202) 307-8704 | Fax: (202) 305-7000
15                                       alexander.j.halaska@usdoj.gov
16
                                         Counsel for Defendants
17
18
19
20
21
22
23
24
25
26
27
28


                                           7                          DEFS.’ SUPPL. BRIEF
                                                           Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 738 Filed 08/25/21 PageID.59081 Page 9 of 9




1                               CERTIFICATE OF SERVICE
2              Al Otro Lado v. Mayorkas, No. 17-cv-02366-BAS-KSC (S.D. Cal.)
3            I certify that I served a copy of this document on the Court and all parties by
4      filing this document with the Clerk of the Court through the CM/ECF system, which
5      will provide electronic notice and an electronic link to this document to all counsel
6      of record.
7
8      DATED: August 25, 2021                 Respectfully submitted,

9                                             /s/ Alexander J. Halaska
10                                            ALEXANDER J. HALASKA
                                              Trial Attorney
11                                            United States Department of Justice
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                8                           DEFS.’ SUPPL. BRIEF
                                                                 Case No. 3:17-cv-02366-BAS-KSC
